Citation Nr: 0634153	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  99-06 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for pes planus. 

2.  Entitlement to a compensable evaluation for lipomas of 
the thighs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1983 and June 1989 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 1998 rating 
decision, by the New York, New York, Regional Office (RO), 
which denied the claim for compensable evaluations for pes 
planus and lipomas of the thighs.  The veteran perfected a 
timely appeal to that decision.  

In November 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in June 2005.  

On June 13, 2006, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The severity of the veteran's pes planus more nearly 
approximates that of a moderate degree, manifested by foot 
pain which is not relieved by arch support, with additional 
pain on manipulation and use of the feet; however, severe 
symptoms of marked deformity, swelling or characteristic 
callosities are not shown.  

2.  The service-connected lipomas of the thighs are 
asymptomatic.  



CONCLUSIONS OF LAW

1.  Pes planus is 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.71a, Diagnostic Code 5276 (2006).  

2.  The criteria for a compensable evaluation for lipomas of 
the thighs have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.118, Diagnostic Code 7819 (effective prior to, and since, 
August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2001 was not 
given prior to the first AOJ adjudication of that claim, the 
notice was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  An additional letter was issued in 
January 2005.  Those letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish higher evaluations for pes 
planus and lipomas of the thighs, given that there has been a 
Board remand, and he has been provided all the criteria 
necessary for establishing higher ratings, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran served on active duty from September 1979 to 
September 1983 and from June 1989 to June 1993.  By a rating 
action of February 1994, the RO granted service connection 
for pes planus, aggravated, and service connection for 
lipomas on both thighs, both evaluated as 0 percent 
disabling.  

The veteran was afforded a VA compensation examination in 
October 1997, at which time he complained of constant pain in 
both feet; he described the pain as sudden jolts of shooting 
pain and throbbing which felt like needle pricks that start 
down the inside of both ankles and cause numbness in some of 
the toes.  The veteran indicated that he had been 
experiencing those symptoms for about eight years, primarily 
on weight bearing; he noted that the pain ceased after rest.  
On examination, he had a dorsalis pedis and posterior tibial 
pulse of 2/4, bilaterally.  Range of motion at the ankle was 
within normal limits, subtalar joint, first MPJ and first ray 
were all within normal limits.  He had pain on percussion of 
bilateral ankles at the area of the flexor retinaculum on the 
medial side of the ankle.  The veteran had a positive Tinel's 
sign radiating on the left and right foot to all of the toes 
and he states that the toes go numb upon percussion.  Posture 
was within normal limits.  His gait was mildly pronated 
bilaterally; there was a heel to toe gait with mild pes 
planus.  Radiographically, there was no evidence of any 
pathology at the area of the ankle joint bilaterally, but 
diffuse osteopenia was noted bilaterally.  

The veteran was also afforded a skin examination in October 
1997.  At that time, he indicated that he had not had any 
surgery.  The veteran had had no lacerations, and he had no 
scars.  No subjective or objective complaints were reported.  
No diagnosis was established.  

Received in July 2004 were VA progress notes, dated from 
December 1997 through July 2004, reflecting ongoing clinical 
evaluation and treatment for several disabilities.  In 
December 2003, the veteran was seen in an emergency room for 
evaluation of painful bumps in the axilla; he was diagnosed 
with folliculitis.  In March 2004, the veteran underwent 
excision of chest lipoma under axillae.  The diagnosis was 
lipoma of the left axilla.  When seen in April 2004, it was 
noted that the veteran had minimal drainage from the lateral 
aspect, explored with Q-tip.  He had some additional pus and 
serosanguinous fluid expressed.  He had mild tenderness.  The 
assessment was wound infection.  

The veteran was a VA examination for evaluation of his feet 
in May 2005.  At that time, the veteran complained of painful 
arches, toes and balls of his feet since 1997.  The veteran 
described symptoms of shooting pain and numbness in his feet.  
It was noted that the veteran had had cortisone shots, arch 
supports, casting and NSAIDS.  The veteran indicated that the 
pain in his feet is exacerbated by ambulation.  It was also 
noted that the veteran had had special shoes ordered.  It was 
also noted that flare-ups and pain restricted motion.  The 
veteran indicated that he used inserts which provided little 
relief.  The veteran also stated that his pes planus had 
greatly affected his ability to work and perform daily 
activities.  He had pain on palpation and range of motion of 
arch and subtalar/ankle joints.  His gait was described as 
pronatory on weightbearing.  He had a low arch on 
weightbearing.  The veteran had a mild malalignment and 
reducible.  The pertinent diagnosis was pes planus more 
likely than not aggravated by military service.  

The veteran was also afforded a VA examination for evaluation 
of scars in May 2005.  It was noted that he had a scar on the 
left posterior axilla line secondary to excision of lipoma 
from left axilla/left chest wall.  It was noted that lipoma 
was diagnosed in service, increased in size and was 
subsequently excised last year.  It was further noted that 
the veteran had post-operative infection with wound opening 
and draining pus; he was treated with oral antibiotics and 
has had no problems with the scar since that time.  He had a 
scar on the left posterior axillary line/left chest wall, 
measuring 3.5cm x 0.4cm.  The scar was described as 
superficial.  The scar was not painful or unstable.  There 
were no adhesions.  The texture of the skin was normal.  
There was no elevation or depression of the scar.  There was 
no inflammation, edema or keloid formation of the scar.  
There was no induration, limitation of function or 
disfigurement of the scar.  The diagnosis was scar secondary 
to lipoma excision.  He denied any pain and pruritis in the 
lipoma.  It was noted that the veteran had a 4 cm. ill-
defined soft squamous mass right medial mid-thigh, and a 6 
cm. ill-defined soft squamous mass on the left medial 
proximal thigh.  The examiner noted that less than 5 percent 
of the veteran's body surface was affected.  The diagnosis 
was lipoma.  

At his personal hearing in June 2006, the veteran indicated 
that he was currently receiving treatment for his pes planus 
once a month; he has been prescribed anti-inflammatory 
medication.  The veteran indicated that his doctor has also 
administered injections in the bottom of his feet.  The 
veteran testified that he has also had orthotics made; he 
noted that inserts helped relieve foot pain in the beginning, 
but they eventually caused more pain.  The veteran indicated 
that he had constant pain in his feet; he described the pain 
as being a 7 or 8 on a scale from 1 to 10.  The veteran 
indicated that the lipomas on his thighs become more 
irritated during hot weather; he sated that his skin becomes 
irritated and itchy.  The veteran indicated that he has been 
unable to participate in sports the way he used to as a 
result of his feet; he noted that he had not worn dress shoes 
in the past 10 years because the pain in his feet is too 
great.  


III.  Legal Analysis.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria applicable 
in this case.  The Board's following decisions result in no 
prejudice to the veteran in terms of lack of notice of the 
regulatory revisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

A.  pes planus.

The veteran's pes planus is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Under that code, bilateral 
flatfoot that is mild with symptoms relieved by a built-up 
shoe or arch support warrants a noncompensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating 
requires moderate flatfoot with the weight-bearing line being 
over or medial to the great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet. 
Severe bilateral flatfoot warrants a 30 percent rating where 
there is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  Id.  

In this case, the medical evidence of record reflects that 
the veteran's service-connected pes planus symptoms appear to 
be mild in degree.  An October 1997 VA examination noted 
complaints of constant pain, without finding calluses or 
ulcerations and reported findings of mild pes planus.  The 
May 2005 VA examination of the feet showed pes planus, but 
there were no calluses or ulcerations.  Peripheral pulses 
were normal.  However, there was deviation noted on weight 
bearing and non weight-bearing alignment of the Achilles 
tendon.  There was mild malalignment and reducible of the 
Achilles tendon.  It is noteworthy that the veteran does 
exhibit pain on manipulation of the feet.  In addition, the 
veteran testified that he used arch supports for his pes 
planus, but he continued to experience pain, which was worse 
with prolonged standing and weight-bearing.  In other words, 
his pain was not relieved with arch support.  

Given the consistent complaints of constant pain in his feet, 
and the need for inserts, which provides little relief, and 
injections in his feet, the Board finds that, in resolving 
all doubt in the veteran's favor, the criteria for a rating 
of 10 percent, but no higher, for the service-connected pes 
planus have been met.  

While the veteran has reported that the arch supports provide 
little relief and he experiences continuous pain with 
ambulation, the evidence does not reflect that the veteran 
suffers from symptoms associated with severe pes planus, such 
as marked deformity, swelling or callosities.  As such, a 
rating in excess of 10 percent is not warranted.  

Thus, in sum, the evidence indicates that the severity of the 
veteran's service-connected pes planus more nearly 
approximates the criteria for moderate flat foot.  As such, a 
10 percent rating, but not more, is warranted for the 
service-connected pes planus.  

B.  lipomas, thighs.

With regard to the claim for a compensable evaluation for 
lipomas of the thighs, the RO notes that the RO has evaluated 
this disability pursuant to the diagnostic code which rates 
impairment resulting from benign skin growths.  See, 38 
C.F.R. § 4.118, Diagnostic Code 7819.  According to the old 
rating criteria, new and benign skin growths are rated, by 
analogy, to eczema, depending upon the location, extent, and 
repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(2002).  See also, 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

According to the revised rating criteria, benign skin 
neoplasms are evaluated as disfigurement of the head, face, 
or neck (under Code 7800); scars (under Codes 7801, 7802, 
7803, 7804, or 7805); or impairment of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2006).  As the veteran's 
service-connected lipomas involve his thighs and not his 
head, face, neck, the Board finds that Codes 7800 (which 
rates impairment resulting from disfigurement of the head, 
face, or neck), Code 7801 (which rates impairment resulting 
from scars of the head, face, or neck that are deep and cause 
limited motion), and Code 7802 (which rates impairment 
resulting from scars of the head, face, or neck that are 
superficial and do not cause limited motion) are not 
appropriate for the service-connected lipomas disorder in the 
present case.  Consequently, the Board will consider, with 
regard to the service-connected multiple lipomas of the 
veteran's thighs, Codes 7803-7805.  

In this regard, the Board notes that, according to Code 7803, 
a 10 percent disability evaluation will be warranted with 
evidence of a superficial service-connected scar that is 
unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  38 
C.F.R. § 4.118, Note 1 following Diagnostic Code 7803 (2006).  
A superficial scar is one not associated with the underlying 
soft tissue damage.  38 C.F.R. § 4.118, Note 2 following 
Diagnostic Code 7803 (2006).  

Code 7804 stipulates that a 10 percent disability evaluation 
will be warranted with evidence that a superficial service-
connected scar is painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 1 following Diagnostic Code 7804 (2006).  In 
such a case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  38 
C.F.R. § 4.118, Note 2 following Diagnostic Code 7804 (2006).  

In addition, Code 7805 provides that other scars will be 
rated based on the limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  See 
also, 38 C.F.R. § 4.73, Diagnostic Code 5315 (2006) (which 
rates impairment resulting from disability to the muscles of 
the thigh).  

The veteran has asserted that a compensable rating is 
warranted for the service-connected lipomas of his thighs.  
The veteran maintains that his skin condition is worse during 
hot weather; he noted that, during the summer, his skin 
becomes irritated and itchy.  In this regard, the Board notes 
that the veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Importantly, 
however, the veteran's descriptions of the service-connected 
lipomas of his thighs must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.  

The medical findings of record do not support a compensable 
evaluation for the service-connected lipomas of the veteran's 
thighs under either the old or revised rating criteria.  No 
evidence of exfoliation, exudation, or itching, involving an 
exposed surface or extensive area has been shown.  
Furthermore, the pertinent medical evidence of record does 
not illustrate that the lipomas of the veteran's thighs are 
superficial, unstable, or painful or results in limitation of 
function of his thigh.  

On VA examination in May 2005, the examiner noted that the 
veteran had a scar on the left posterior axillar line 
secondary to excision of lipomas; it was noted that he had 
problems with postoperative infection for which he was 
treated with oral antibiotics.  He had had no problems with 
the scar since the surgery.  The scar was described as 
superficial.  The scar was not painful or unstable.  There 
were no adhesions.  The texture of the skin was normal.  
There was no elevation or depression of the scar.  There was 
no inflammation, edema or keloid formation of the scar.  
There was no induration, limitation of function or 
disfigurement of the scar.  The diagnosis was scar secondary 
to lipoma excision.  He denied any pain and pruritus in the 
lipoma.  It was noted hat the veteran had a 4 cm. ill-defined 
soft squamous mass right medial mid-thigh, and a 6 cm. ill-
defined soft squamous mass on the left medial proximal thigh.  
The examiner noted that less than 5 percent of the veteran's 
body surface was affected.  The diagnosis was lipoma.  

Based on this medical evidence, the Board concludes that the 
veteran's service-connected lipomas on the thighs are 
asymptomatic.  The Board concludes that the most probative 
evidence is the medical evidence.  The examination provides 
negative evidence against this claim.  

These negative findings do not support a compensable 
evaluation for the service-connected lipomas of the veteran's 
thighs under either the old, or the revised, rating criteria.  
No evidence of exfoliation, exudation, or itching, involving 
an exposed surface or extensive area has been shown.  
Consequently, a compensable evaluation of 10 percent, 
pursuant to the old rating criteria, cannot be granted.  38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7819 (2002).  
Furthermore, the pertinent medical evidence of record does 
not illustrate that the multiple lipomas of the veteran's 
thighs are superficial, unstable, or painful or results in 
limitation of function of his thighs.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805, 7819 (2006).  See also, 38 C.F.R. 
§ 4.73, Diagnostic Code 5315 (2006) (regarding evaluation of 
impairment resulting from disability to the thighs).  A 
compensable rating for the service-connected lipomas of the 
veteran's thighs is, therefore, not warranted.  The 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for the service-
connected lipomas of his thighs.  

Accordingly, a compensable evaluation is not warranted for 
the veteran's lipomas.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  As the criteria 
for a compensable evaluation have not been shown by the 
medical evidence of record at anytime during the appeal 
period, the preponderance is against the veteran's claim, and 
it must be denied.  


ORDER

A rating of 10 percent, but not higher, for the service-
connected pes planus is granted subject to the laws and 
regulations governing the payment of monetary benefits.  

Entitlement to a compensable evaluation for lipomas of the 
thighs is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


